Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 1 of 19




     EXHIBIT 70
    Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 2 of 19




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


                                                              X
CHEVRON CORPORATION,

                          Plaintiff,

         V.                                                        11 Civ. 0691 (LAK)
STEVEN DONZIGER, et al. ,


                          Defendants.                         X



 CHEVRON CORPORATION'S FIRST INFORMATION SUBPOENA IN AID OF THE
  SUPPLEMENTAL JUDGMENT AND RESTRAINING NOTICE TO DEFENDANTS
      STEVEN DONZIGER, THE LAW OFFICES OF STEVEN R. DONZIGER
                 AND DONZIGER & ASSOCIATES, PLLC

         In the above entitled action in the United States District Court for the Southern District of

New York, 1 a supplemental judgment was entered on February 28, 2018 in favor of Chevron

Corporation against Steven Donziger, The Law Offices of Steven R. Donziger, Donziger &

Associates, PLLC, and others, for the sum of$813,602.71, which remains due and unpaid.




1
  The parties to this action are Chevron Corporation (Plaintiff) and Defendants Steven Danziger, The Law Offices
of Steven R. Danziger, Danziger & Associates, PLLC, Hugo Gerardo Camacho Naranjo, Javier Piaguaje Payaguaje,
Stratus Consulting, Inc. Douglas Beltman, Anne Maest, Pablo Fajardo Mendoza, Luis Yanza, Frente de Defensa de
la Amazonia A/KlA Amazon Defense Front, Selva Viva Selviva Cia, Ltda, Maria Aguinda Salazar, Carlos Grefa
Huatatoca, Catalina Antonia Aguinda Salazar, Lidia Alexandra Aguinda Aguinda, Patricio Alberto Chimbo
Yumbo, Clide Ramiro Ae;ninda Aguinda, Luis Armando Chimbo Yumbo, Beatriz Mercedes Grefa Tanguila, Lucio
Enrique Grefa Tanguila, Patricio Wilson Aguinda Aguinda, Celia Irene Viveros Cusangua, Francisco Matias
Alvarado Yumbo, Francisco Alvarado Yumbo, Olga Gloria Grefa Cerda, Lorenzo Jose Alvarado Yumbo, Narcisa
Aida Tanguila Narvaez, Bertha Antonia Yumbo Tanguila, Gloria Lucrecia Tanguila Grefa, Francisco Victor
Tanguilla Grefa, Rosa Teresa Chimbo Tanguila, Jose Gabriel Revelo Liore, Maria Clelia Reascos Revelo, Maria
Magdalena Rodriguez Barcenes, Jose Miguel Ipiales Chicaiza, Heleodoro Pataron Guaraca, Luisa Delia Tanguila
Narvaez, Lourdes Beatriz Chimbo Tanguila, Maria Hortencia Viveros Cusangua, Segundo Angel Amanta Milan,
Octavio Ismael Cordova Huanca, Elias Roberto Piyahuaje Payahuaje, Daniel Carlos Lusitande Yaiguaje, Benancio
Fredy Chimbo Grefa, Guillermo Vicente Payaguaje Lusitante, Delfin Leonidas Payaguaje Payaguaje, Alfredo
Donaldo Payaguaje Payaguaje, Teodoro Gonzalo Piaguaje Payaguaje, Miguel Mario Payaguaje Payaguaje, Fermin
Piaguaje Payaguaje, Reinaldo Lusitande Yaiguaje, Luis Agustin Payaguaje Piaguaje, Emilio Martin Lusitande
Yaiguaje, Simon Lusitande Yaiguaje, Armando Wilfrido Piaguaje Payaguaje, and Angel Justino Piaguage Lucitante.
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 3 of 19



       YOU ARE HEREBY COMMANDED, pursuant to Rule 69 of the Federal Rules of

Civil Procedure and CPLR Sections 5223 and 5224, to answer, in writing and under oath,

separately and fully, each question in the questionnaire accompanying this subpoena, each

answer referring to the question to which it responds; and that you return the answers together

with the original questions within 10 days after your receipt of the questions and this subpoena to

Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, NY 10166-0193 . False swearing

or failure to comply with this subpoena is punishable as a contempt of court.

       I HEREBY CERTIFY THAT THIS INFORMATION SUBPOENA COMPLIES WITH

RULE 5224 OF THE CIVIL PRACTICE LAW AND RULES AND SECTION 601 OF THE

GENERAL BUSINESS LAW THAT I HAVE A REASONABLE BELIEF THAT THE PARTY

RECEIVING THIS SUBPOENA HAS IN THEIR POSSESSION INFORMATION ABOUT

THE DEBTOR THAT WILL ASSIST THE CREDITOR IN COLLECTING THE JUDGMENT.

       Pursuant to Rule 69 of the Federal Rules of Civil Procedure and CPLR Section 5222,

YOU ARE HEREBY RESTRAINED, as detailed below.

                                   RESTRAINING NOTICE

       TAKE NOTICE that, pursuant to CPLR 5222(b ), which is set forth in full herein, you

are hereby FORBIDDEN to make or suffer any sale, assignment, transfer or interference with

any PROPERTY in which YOU have an interest, or pay over or otherwise dispose of any debt

owed to YOU, except as provided in Section 5222.

       TAKE FURTHER NOTICE that this notice INCLUDES all PROPERTY in which

YOU have an interest hereafter coming into YOUR possession or custody and all debts of any

other PERSON hereafter coming due to YOU.




                                                2
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 4 of 19



       TAKE FURTHER NOTICE that disobedience of this Restraining Notice is punishable

as contempt of court.

                            CIVIL LAW AND PRACTICE RULES

       5222(b) Effect of restraint; prohibition of transfer; duration. A judgment debtor or obligor
       served with a restraining notice is forbidden to make or suffer any sale, assignment,
       transfer or interference with any property in which he or she has an interest, except as set
       forth in subdivisions (h) and (i) of this section, and except upon direction of the sheriff or
       pursuant to an order of the court, until the judgment or order is satisfied or vacated. A
       restraining notice served upon a person other than the judgment debtor or obligor is
       effective only if, at the time of service, he or she owes a debt to the judgment debtor or
       obligor or he or she is in the possession or custody of property in which he or she knows
       or has reason to believe the judgment debtor or obligor has an interest, or if the judgment
       creditor or support collection unit has stated in the notice that a specified debt is owed by
       the person served to the judgment debtor or obligor or that the judgment debtor or obliger
       has an interest in specified property in the possession or custody of the person served. All
       property in which the judgment debtor or obligor is known or believed to have an interest
       then in and thereafter coming into the possession or custody of such a person, including
       any specified in the notice, and all debts of such a person, including any specified in the
       notice, then due and thereafter coming due to the judgment debtor or obligor, shall be
       subject to the notice except as set forth in subdivisions (h) and (i) of this section. Such a
       person is forbidden to make or suffer any sale, assigmnent or transfer of, or any
       interference with, any such property, or pay over or otherwise dispose of any such debt,
       to any person other than the sheriff or the support collection unit, except as set forth in
       subdivisions (h) and (i) of this section, and except upon direction of the sheriff or
       pursuant to an order of the court, until the expiration of one year after the notice is served
       upon him or her, or until the judgment or order is satisfied or vacated, whichever event
       first occurs. A judgment creditor or support collection unit which has specified personal
       property or debt in a restraining notice shall be liable to the owner of the property or the
       person to whom the debt is owed, if other than the judgment debtor or obligor, for any
       damages sustained by reason of the restraint. If a garnishee served with a restraining
       notice withholds the payment of money belonging or owed to the judgment debtor or
       obligor in an amount equal to twice the amount due on the judgment or order, the
       restraining notice is not effective as to other property or money.




                                                 3
    Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 5 of 19




                      SUBPOENA DEFINITIONS AND INSTRUCTIONS

        1.      The definitions and rules of construction set forth in Rule 26.3 of the Local Rules

for the Southern and Eastern Districts of New York are incorporated herein.

        2.      The term "ACCOUNT" as used herein means and INCLUDES savings accounts,

checking accounts, money market accounts, brokerage accounts, certificates of deposit, lines of

credit, and any other credits or debits.

        3.      The term "ACCOUNTING" means and refers to any record of financial

information. This INCLUDES accountings, financial statements, bank statements, ledgers,

books, audits, registers, financial reconciliations, summaries of financial information, and reports

of financial information.

        4.     The term "ASSET" means any tangible or intangible PROPERTY, INCLUDING

real PROPERTY, personal PROPERTY, intellectual PROPERTY, chattels, cash, securities,

derivative products, ACCOUNTS, debts, contract rights, security interests, claims, and causes of

action, anywhere in the world.

        5.     The term "PROPERTY" means anything that may be the subject of

OWNERSHIP.

        6.     The term "CONTROL" (INCLUDING, with correlative meanings, the terms

"controlled by" and "under common control with"), as used with respect to any PERSON or

ENTITY, shall mean the possession, directly or indirectly, of the power to direct or cause the

actions, direction of the management, or policies of such PERSON or ENTITY, whether through

the OWNERSHIP of voting securities, by contract or otherwise.

       7.      The term "ENTITY" and "ENTITIES" shall INCLUDE all corporations,

associations, partnerships, joint ventures, companies, funds, trusts, limited liability companies,




                                                  4
    Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 6 of 19



limited liability partnerships, any government or regulatory authotity, and all other forms of

incorporated and unincorporated organizations that are not natural persons.

        8.      The terms "INCLUDE" and "INCLUDING" mean including, but not limited to.

When the word "INCLUDE" or "INCLUDING" is followed by one or more specific examples,

those examples are illustrative only and do not limit in any way the information requested.

        9.     The terms "OWN" and "OWNERSHIP" mean owned directly or indirectly, in

whole or in part, as sole owner or jointly with others, either ofrecord or beneficially,

INCLUDING as a partner, general or limited, limited liability member, fiduciary, and as an

equity or debt holder, or demand deposit holder.

        10.    "AMAZON DEFENSE FRONT" means and refers to the Frente de Defensa de la

Amazonia a/k/a Amazon Defense Front, and INCLUDES the Front's officers, directors,

employees, partners, corporate parent, subsidiaries, or affiliates.

        11 .   "ECUADOR ENFORCEMENT ACTIONS" means and refers to any proceeding

seeking recognition and/or enforcement of the ECUADOR JUDGMENT anywhere in the world.

       12.     "ECUADOR JUDGMENT" means and refers to the judgment entered in the

ECUADOR LITIGATION on February 14, 2011 as modified by subsequent proceedings.

       13.     "ECUADOR JUDGMENT TRUST" means and refers to the trust discussed in the

March 30 filing of Pablo Fajardo Mendoza to the Provincial Court of Justice of Sucumbi6s

regarding the "Commercial Trust for the Administration of Funds ADAT, granted by Maria

Victoria Aguinda Salazar, Lidia Alexandra Aguinda, et al., the AMAZON DEFENSE FRONT

and Compafiia Fiduciaria Ecuador FIDUECUADOR S.A. funds and trusts administrator"

executed on March 1, 2012 by Dr. Sandra Veronica Barrazueta Molina.




                                                  5
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 7 of 19




       14.    "ECUADOR LITIGATION" means and refers to the proceeding Maria Aguinda y

Otros v. Chevron Corporation, in the Provincial Court of Justice of Sucumbios in Ecuador, and

all appellate proceedings and subsequent proceedings stemming therefrom.

       15.    "LAGO AGRIO PLAINTIFFS" means and refers to Defendants Alfredo Donaldo

Payaguaje Payaguaje; Angel Justino Piaguaje Lucitante; Armando Wilfrido Piaguaje Payaguaje;

Beatriz Mercedes Grefa Tanguila; Benancio Freddy Chimbo Grefa; Bertha Antonia Yumbo

Tanguila; Carlos Grega Huatatoca; Catalina Antonia Aguinda Salazar; Celia Irene Viveros

Cusangua; Clide Ramiro Aguinda Aguinda; Daniel Carlos Lusitande Yaiguaje; Delfin Leonidas

Payaguaje Payaguaje; Elias Roberto Piyahuaje Payahuaje; Emilio Martin Lusitande Yaiguaje;

Fermin Piaguaje Payaguaje; Francisco Alvarado Yumbo; Francisco Matias Alvarado Yumbo;

Francisco Victor Tanguila Grefa; Gloria Lucrecia Tanguila Grefa; Guillermo Vicente Payaguaje

Lusitante; Heleodoro Pataron Guaraca; Hugo Gerardo Camacho Naranjo; Javier Piaguaje

Payaguaje; Jose Gabriel Revelo Llore; Jose Miguel lpiales Chicaiza; Lidia Alexandra Aguinda

Aguinda; Lorenzo Jose Alvarado Yumbo; Lourdes Beatriz Chimbo Tanguila; Lucio Enrique

Grefa Tanguila; Luis Agustin Payaguaje Piaguaje; Luis Armando Chimbo Yumbo; Luisa Delia

Tanguila Narvaez; Maria Victoria Aguinda Salazar; Maria Clelia Reascos Revelo; Maria

Hortencia Viveros Cusangua; Maria Magdalena Rodriguez Barcenes; Miguel Mario Payaguaje

Payaguaje; Narcisa Aida Tanguila Narvaez; Octavio Ismael Cordova Huanca; Olga Gloria Grefa

Cerda; Patricio Alberto Chimbo Yumbo ; Patricio Wuilson Aguinda Aguinda; Rein<1lno

Lusitande Yaiguaj e; Rosa Teresa Chimbo Tanguila; Segundo Angel Amanta Milan; Simon

Lusitande Yaiguaje; and Teodoro Gonzalo Piaguaje Payaguaje.

       16.    "REPUBLIC OF ECUADOR" means and refers to the governing political body in

Ecuador, INCLUDING all branches of government and political subdivisions, its current and




                                              6
    Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 8 of 19




former presidents, attorneys general, judges, prosecutors, other officials, politicians, partners,

contractors, employees, representatives, agents, agencies, officers, attorneys, accountants,

assigns, or any other PERSON acting, or purporting to act, on the REPUBLIC OF ECUADOR's

behalf, either directly or indirectly, INCLUDING: Lenin Moreno; Rafael Correa; Martha

Escobar; Patricio Garcia; Alexis Mera; Alberto Acosta; Ana Alban; Galo Chiriboga; Rene

Vargas Pazos; Mauricio Montalvo Samaniego; Judge Alberto Guerra Bastidas; Judge Efrain

Novillo Guzman; Judge Gennan Yanez Ricardo Ruiz; Judge Juan Evangelista Nufiez Sanabria;

Judge Leonardo Ord6fiez Pina; Judge Nicolas Augusto Zambrano Lozada; Judge Juan Carlos

Encarnacion Sanchez; Judge Cruz Maria Avila Delgado; Judge Marco Antonio Yaguache Mora;

Judge Milton David Rafael Toral Zevallos; Judge Alejandro Kleber Orellana Pineda; Judge Lilia

Marlene Ortiz Vasquez; Jose Maria Borja; Washington Pesantez; Cecilia Armas Erazo de Tobar;

Jorge German; Diego Borja (former Economic Policy Minister); Esperanza Martinez; Diego

Garcia Carrion; Alianza Pais; the National Intelligence Secretariat; and any current or former

official at the offices of the Fiscal, Prosecutor General, or Attorney General.

        17.     "PERSON" means and refers to any natural person or any business, legal or

governmental ENTITY or association.

        18.    "SELVA VIV A" means and refers to Defendant Selva Viva Selviva Cia. Ltda.,

and its officers, directors, employees, partners, corporate parent, subsidiaries, or affiliates.

        19.    "YOU" and "YOUR" mean and refer to Steven Donziger, The Law Offices of

Steven R. Donziger, and Donziger & Associates, PLLC, and, where applicable, their officers,

directors, employees, partners, corporate parent, subsidiaries, or affiliates.

       20.     Defined terms may be capitalized for the convenience of the parties; the

definitions herein apply whether or not the term is capitalized.




                                                   7
    Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 9 of 19




        21.       If any information called for by this subpoena is withheld on the basis of

privilege, please state the nature of the information being claimed as privileged, the type of

privilege claimed, and all circumstances upon which you are relying to support each claim of

privilege with enough specificity so that a court can determine the appropriateness of the

objection.


                                             SUBPOENA

        The following questions must be answered separately and fully, in writing under oath,

and are to be returned as provided in the attached subpoena. If you cannot give the full

information called for by a particular question, so state and give the best information you have

on the subject.

        1.        Identify and describe in detail any domestic or foreign ASSET that YOU OWN or

CONTROL, INCLUDING identifying the value of such ASSET, how and where the ASSET is

held, and what documents relate to such ASSET.

       2.         Identify and describe in detail any interest in any domestic or foreign ASSET that

YOU have transferred, sold, assigned, pledged, gifted, encumbered, or otherwise disposed of

since the issuance of the Court's March 4, 2014 Judgment (Dkt. 1875), as modified,

INCLUDING describing in detail the relevant transactions and the circumstances surrounding

such transfer, sale, assignment, pledging, gift, encumbrance, or other disposition.

       3.         Identify and describe in detail all YOUR current sources of income or revenue of

any nature, whether domestic or foreign .

       4.         Identify and describe in detail the status of YOUR OWNERSHIP or other interest

in, and value of, any domestic or foreign real estate.




                                                   8
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 10 of 19




        5.      Identify and describe in detail any domestic or foreign savings ACCOUNTS,

checking ACCOUNTS , money market ACCOUNTS, investment ACCOUNTS, certificates of

deposit, or any other ACCOUNTS held, either directly or indirectly, by YOU, as well as the date

each such ACCOUNT or certificate of deposit was opened, created, or closed, and their current

and greatest historical value.

        6.     Identify and describe in detail the status of YOUR OWNERSHIP interest, direct

or beneficial, in any real or personal PROPERTY, whether domestic or foreign, INCLUDING

cooperative corporation shares, automobiles, trucks, other motor vehicles, boats, artwork,

jewelry, aircraft, stocks, bonds, commodities, securities, partnership interests, patents,

inventions, trade names, copyrights, royalty agreements, promissory notes, drafts or other

commercial paper, or causes of action.

        7.     Identify and describe in detail the status of YOUR current OWNERSHIP in any

inherited PROPERTY, INCLUDING those ASSETS YOU received or are entitled to future

receipt of, from any estates in which YOU may have or have had an interest, as well as the

current value of such PROPERTY.

       8.      Identify and describe in detail any life interest or remainder interest, either vested

or contingent, in any trust or estate. If YOU are a beneficiary of any trust, furnish the: (a) name

of trust or estate, (b) value of assets, (c) value of YOUR interest, and (d) any amounts received.

       9.      Identify and describe in detail the status of YOUR current OWNERSHIP interest

in any domestic or foreign ENTITIES or ACCOUNTS, as well as the current value of such

PROPERTY and, if the PROPERTY was sold or transferred since the issuance of the Court's

March 4, 2014 Judgment (Dkt. 1875), as modified, the date of such transfer, the identity of the

purchaser, and the value received for such transfer.




                                                  9
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 11 of 19




         10.   Identify and describe in detail all ACCOUNTS in which YOU have or have had

an interest since March 4, 2014, wherever found, the location of those ACCOUNTS, the

ACCOUNT number, the amount in said ACCOUNTS, the date/approximate date the

ACCOUNT was opened, and the date/approximate date when the ACCOUNT was closed (if

applicable).

         11.   Identify all means by which YOU have transferred, paid, received, or conducted

any financial transactions since March 4, 2014, or any other transaction involving an exchange of

value.

         12.   Identify any device, electronic or otherwise, that YOU have used to access any

ACCOUNT or conduct any financial transaction since March 4, 2014, INCLUDING credit,

debit, and/or automatic teller (ATM) cards, regardless of whether such device or card is titled in

YOUR name.

         13.   Identify all internet-based services used by YOU and/or the other Defendants for

ACCOUNTING, banking, document storage, collaboration, file sharing, and creating and/or

modifying documents.

         14.   Identify and describe in detail all debts or credits due, owing, or which could or

will become due or owing to YOU, wherever found , the location of those debts or credits, the

amount of the debt or credit, and the date and time at which such debt or credit will be payable to

YOU.

         15.   Identify YOUR current net worth.

         16.   State the total amount of money YOU have received from YOUR involvement in

the ECUADOR LITIGATION and any subsequently related litigation and identify the source

and date of all such payments.




                                                10
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 12 of 19



        17.      Identify and describe in detail any ASSET, payment, compensation, revenue, or

any other thing of value YOU have received, contracted to receive, or have been promised at any

time related to any aspect of YOUR involvement in the ECUADOR LITIGATION, the

ECUADOR JUDGMENT, or the ECUADOR ENFORCEMENT ACTIONS.

        18.     Identify and describe in detail any attempted or completed sale or transfer of any

license, copyright, life rights, trademark, media rights, or other right to exploit, market or

publicize any aspect of the ECUADOR LITIGATION, ECUADOR JUDGMENT, or

ECUADOR ENFORCEMENT ACTIONS, and YOUR involvement or the involvement of any

other PERSON therein.

        19.     Identify and describe in detail any actual, contemplated, anticipated, or potential

movie, documentary, book, television program, podcast, or other media project relating in any

way to the ECUADOR LITIGATION, the ECUADOR JUDGMENT, or the ECUADOR

ENFORCEMENT ACTIONS, INCLUDING YOUR role and any value YOU might receive in

connection therewith.

        20.     Identify and describe in detail any and all ASSETS that YOU CONTROL, that

YOU have received, or hereafter may receive, directly or indirectly, or to which YOU have or

hereafter obtain, any right, title or interest, directly or indirectly, that are traceable to the

ECUADOR LITIGATION, the ECUADOR JUDGMENT or the enforcement of the ECUADOR

JUDGMENT anywhere in the world.

        21.     Identify and describe in detail any act that YOU, the LAGO AGRIO

PLAINTIFFS, or any PERSON acting on YOUR behalf or on behalf of the LAGO AGRIO

PLAINTIFFS, has undertaken to monetize or profit from the ECUADOR JUDGMENT,

INCLUDING by selling, assigning, pledging, transferring, or encumbering any interest therein.




                                                    11
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 13 of 19




       22.        Identify and describe in detail any communication after March 4, 2014, between

YOU and any PERSON concerning the ECUADOR JUDGMENT or any attempts by anyone,

successful or not, to monetize or profit from it.

       23.        Identify any PERSON who financially supported or invested in, was asked to

financially support or invest in, or who offered to financially support or invest in any aspect of

the ECUADOR JUDGMENT or the enforcement thereof and describe in detail the terms or

proposed terms of such investment or support.

       24.        Identify and describe in detail any funding commitments in support of the

ECUADOR LITIGATION or ECUADOR ENFORCEMENT ACTIONS from any PERSON or

ENTITY, INCLUDING from the following:

             a. Kohn Swift & Graf, P.C.

             b. Russell DeLeon

             c. Orin Kramer

             d. Torvia Limited

             e. Burford

             f. 88 Capital

             g. Equitable Outcomes

             h. Jonaks Limited

             1.   Satee GMBH

             J. David Sherman III

             k. Glenn Krevlin

             1. Michael Donziger

             m. Russell 0 . Wiese




                                                    12
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 14 of 19




             n. TC Payment Services International

             o. Amazonia Recovery Limited

             p. Woodsford Litigation Funding Limited

       25.      Identify and describe in detail any ASSET, payment, proceeds, compensation,

revenue, or any other thing of value YOU have delivered, contracted to deliver, or have promised

to any PERSON or ENTITY from any proceeds received or that may be received from the

ECUADOR JUDGMENT, enforcement of the ECUADOR JUDGMENT, or any investment in

the ECUADOR JUDGMENT.




                                              13
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 15 of 19




        26.        Describe in detail how the monies (totaling $32,360,647) shown in the below

chart as "commitments" from investors in the ECUADOR LITIGATION were expended,

INCLUDING in YOUR description the identification of any ACCOUNTS into which any

portion of said monies were deposited and the specific amounts received or expended by YOU at

any time:




         Funding for the Enterprise
        --




                       Investor                   Investments Contributed               Commitment Amounts 1

        Kohn Swift & Graf, P.C.                              $6,360,647                       $6,360,647
        Russell Deleon                                       $1,500,000                       $2,000,000
        Orin Kramer                                           $150,000                          $150,000
        Torvia Limited                                       $3,413,367                       $7,250,000
        Burford                                              $4,000,000                      $ 15,000,000
        88 Capital                                                                              $250,000
        Equitable Outcomes                                                                      $150,000
        Jonaks Limited                                                                          $200,000
        Satee GMBH                                                                              $300,000
        David Sherman Ill                                                                       $250,000
        Glenn Krev!in                                                                           $250,000
        Michael Donziger                                                                        $150,000
        Russell 0. Wiese                                                                         $50,000
        TC Payment Services International                      $424,948
        Amazonia Recovery Limited                              $149,000
        TOTAL                                               $ 15,8137 .963                   $ 32.360,847

         PK 2143     Confidential   ,......
                                            .--.-~~-,.~--~a.u;.
                                     r - ~ ...
                                            - ...,,. __
                                               - nst~--.-•a:u--,·~:~9'~~.--.
                                                                                  ....~,~~
                                                                             .,.......,.
                                                                                             ~-
                                                                                                            PLAINTIFF'S
                                                                                                              EXHIBIT
                                                                                                              2143
                                              Plaintiffs Exhibit 2143 p. 1 of 1
                                            Plaintitrs ExhiM 4900 p. 114 of 144




       27.         Identify and describe in detail any ACCOUNTINGS, reports, summaries,

analyses, statements, ledgers, or any other kind of record relating to how funds received in

support of the ECUADOR LITIGATION, ECUADOR JUDGMENT, or ECUADOR

ENFORCEMENT ACTIONS have been received or expended, INCLUDING anything prepared


                                                                 14
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 16 of 19




in response to any demand by the Union of People Affected by Texaco (aka UDAPT) and their

agents and representatives.

       28.     Identify and describe in detail all ASSETS, benefits, payments, or things of value

that have been or will be conferred, offered, or promised to YOU or any agent, attorney, or

representative of YOU or the LAGO AGRIO PLAINTIFFS (INCLUDING attorneys in this

action, attorneys in the ECUADOR LITIGATION, Pablo Fajardo Mendoza, Servicios

Fromboliere Compania Limitada, Luis Yanza, Julio Prieto Mendez, Juan Pablo Saenz, Andrew

Woods, Aaron Marr Page, Laura Garr, Brian Parker, Joseph Kohn, Patricio Salazar Cordova,

Agustin Salazar, Serafin Angel Cajo, and SELVA VIVA), by the REPUBLIC OF ECUADOR,

INCLUDING the date, description, medium and purpose of such benefits, payments, or things of

value, and identify all PERSONS and/or ENTITIES involved in, and documents concerning such

ASSETS, benefits, payments, or things of value.

       29.     Identify and describe in detail the ASSETS and liabilities of the AMAZON

DEFENSE FRONT.

       30.     Identify and describe in detail YOUR current OWNERSHIP interest in Amazonia

Recovery Limited, INCLUDING identifying the value of such ASSET, how and where the

ASSET is held, and what documents relate to such ASSET.

       31.     Identify and describe in detail any past or present trust, corporation, or other

ENTITY created to hold , distribute, administer, or otherwise affect any proceeds of the

ECUADOR JUDGMENT.




                                                 15
  Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 17 of 19




Dated: April 16, 2018
       New York, New York         GIBSON, DUNN & CRUTCHER LLP


                                  B~ ~~
                                      ~· ~~~~
                                  Randy M. Mastro
                                  Andrea E. Neuman
                                  200 Park Avenue, 47th Floor
                                  New York, New York 10166-0193
                                  Telephone: 212.351.4000
                                  Facsimile: 212.351.4035

                                  William E. Thomson
                                  333 South Grand Avenue
                                  Los Angeles, California 90071
                                  Telephone: 213.229.7891
                                  Facsimile: 213.229.6891

                                  STERN, KILCULLEN & RUFOLO LLC
                                  Herbert J. Stem
                                  Joel M. Silverstein
                                  325 Columbia Tpke, Ste 110
                                  P.O. Box 992
                                  Florham Park, New Jersey 07932-0992
                                  Telephone: 973 .535.1900
                                  Facsimile: 973.535.9664

                                  Attorneys for Chevron Corporation




                                    16
   Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 18 of 19




                         NOTICE TO JUDGMENT DEBTOR OR OBLIGOR

      Money or property belonging to you may have been taken or held in order to satisfy a
judgment or order which has been entered against you. Read this carefully.

                        YOU MAY BE ABLE TO GET YOUR MONEY BACK

         State and federal laws prevent certain money or property from being taken to satisfy
judgments or orders. Such money or property is said to be "exempt". The following is a partial
list of money which may be exempt:

        1. Supplemental security income, (SSI);

        2. Social security;

        3. Public assistance (welfare);

        4. Spousal support, maintenance (alimony) or child support;

        5. Unemployment benefits;

        6. Disability benefits;

        7. Workers' compensation benefits;

        8. Public or private pensions;

       9. Veterans benefits;

        10. Ninety percent of your wages or salary earned in the last sixty days;

        11. Twenty-five hundred dollars of any bank account containing statutorily exempt
payments that were deposited electronically or by direct deposit within the last forty-five days,
including, but not limited to, your social security, supplemental security income, veterans
benefits, public assistance, workers' compensation, unemployment insurance, public or private
pensions, railroad retirement benefits, black lung benefits, or child support payments;

        12. Railroad retirement; and

       13. Black lung benefits.

        If you think that any of your money that has been taken or held is exempt, you must act
promptly because the money may be applied to the judgment or order. If you claim that any of
your money that has been taken or held is exempt, you may contact the person sending this
notice.

     Also, YOU MAY CONSULT AN ATTORNEY, INCLUDING ANY FREE LEGAL
SERVICES ORGANIZATION IF YOU QUALIFY. You can also go to court without an
  Case 1:11-cv-00691-LAK-RWL Document 2091-70 Filed 10/02/18 Page 19 of 19




attorney to get your money back. Bring this notice with you when you go. You are allowed to try
to prove to a judge that your money is exempt from collection under New York civil practice law
and rules, sections fifty-two hundred twenty-two-a, fifty-two hundred thirty-nine and fifty-two
hundred forty . If you do not have a lawyer, the clerk of the court may give you forms to help you
prove your account contains exempt money that the creditor cannot collect. The law (New York
civil practice law and rules, article four and sections fifty-two hundred thirty-nine and fifty-two
hundred forty) provides a procedure for determination of a claim to an exemption.




                                                2
